DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 67-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
For a sub-Species of a mechanical drive unit, Applicant timely traversed the restriction requirement. The traversal is on the ground(s) that the mechanical drive unit in both Figs 27 and 28 correspond to the same species as they correspond to the same “fourth example mechanical drive unit”. This is found persuasive and Figs 27 and 28 are considered as one sub-Species.
It is noted that claim 57 reads on Figs 35-36 which is a non-elected Species. Therefore, claim 57 is being withdrawn from further examination.

Drawings
The drawings were received on 4/5/2019.  These drawings are acceptable.

Claim Objections
Claim 31 is objected to because of the following informalities:  “the trailer stand” in line 9 should be corrected as --the portable trailer stand-- for clarity.  Appropriate correction is required.
Claim 59 is objected to because it includes non-reference characters which are enclosed within parentheses.  

Therefore, for examination purposes, “(1)” and “(2)” are interpreted as --[[(1)]]a.-- and --[[(2)]]b.--.
Claim 61 is objected to because of the following informalities:  “the first leg” in lines 3-4 and “the second leg” in line 3 should be corrected as --the first extendible leg-- and --the second extendible leg-- respectively for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 31-32, 55-56, 58-66, 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 31, 32, 55, 62 recite a relative claim language, “substantially” in the claims. The scopes of these claims are indefinite as it is not clear to which extend the claimed language, “substantially” covers. For examination purposes, “substantially” is interpreted with the broadest reasonable interpretation by Examiner as best understood.
Claims 56, 58-61, 63-66, and 69 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 19, 55, 56 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wiegel et al (US 2014/0166950 A1).
Regarding claim 18, Wiegel et al (‘950) discloses a portable trailer stand (title, fig1) for stabilizing a trailer 14 (para[0023]) parked on a driveway 18 (para[0023]), the trailer 14 having an underside 30 (para[0025]), the portable trailer stand comprising: 
a frame (fig1) having an upper ledge 28 (para[0025]), the upper ledge 28 being elongate in a longitudinal direction 34 (fig1, para[0025]), the upper ledge 28 being vertically movable to selectively engage and disengage the underside 30 of the trailer 14 (figs6-9); 
a first wheel (figA below; one of wheels 72, para[0031]) connected to the frame (via an axle 74); 

a first foot (figA below; one of bases 26) on the first extendible leg 24a (para[0027], fig1) and moveable therewith to selectively engage and disengage the driveway 18 (figs6-9);
a first jackscrew assembly (para[0028], “a jackscrew mechanism” within the first extendible leg 24; fig5) inside the first extendible leg 24a (fig5) and being structured to selectively extend and retract the first extendible leg 24a and thereby selectively lower and raise the first foot 26 (para[0028]); 
a second extendible leg (a lower section of an element 25; fig5) being vertically movable relative to the frame (figs6-9);
a second foot (figA below; the other one of the bases 26) on the second extendible leg and moveable therewith to selectively engage and disengage the driveway 18 (figs6-9);
a second jackscrew assembly (another jackscrew mechanism within the second extendible leg; fig5) inside the second extendible leg (fig5) and being structured to selectively extend and retract the second extendible leg and thereby selectively lower and raise the second foot (figA, figs6-9; para[0028]); 
a crank 68 (para[0031],[0034]) rotatable about a crank axis (an elongated axis along an element 64; figs6-8) that is displaced out of parallel alignment with the longitudinal direction 34 (fig6); and
a drive mechanism 62,64,66 (fig5, para[0029],[0030]) coupling the crank 68 to both the first jackscrew assembly and the second jackscrew assembly (para[0030], fig5) such that rotation of the crank 68 selectively raises and lowers both the first foot and the second foot relative to the frame (para[0030]), the portable trailer stand having selectively a transition mode  and a bracing mode, a bottom surface (a bottom planar surface) of the first foot and the second foot being above a lowermost point of the first wheel in the transition mode (fig12, para[0032], when the portable trailer stand is being pushed, pulled, or otherwise wheeled; The portable 

    PNG
    media_image1.png
    464
    792
    media_image1.png
    Greyscale

Regarding claim 19¸ Wiegel et al discloses the portable trailer stand of claim 18, wherein the first wheel (figA) remains at a substantially fixed elevation relative to the upper ledge 28 regardless of vertical movement of the upper ledge 28 (Although the first wheel moves little bit along the slot 76, as aforementioned, the term, “substantially” is interpreted with the broadest reasonable interpretation. Therefore, the claimed language does not require the first wheel to be at a complete fixed elevation relative to the upper ledge 28).
Regarding claim 55, Wiegel et al (‘950) discloses a portable trailer stand (title, fig1), comprising: 
a frame (fig1) having an upper ledge 28 (para[0025]); 
an extendible leg 24a (para[0027]) coupled to the frame (fig1), the upper ledge 28 being vertically movable to selectively engage and disengage an underside 30 (figs6-9) of a trailer 14 
a wheel (“a first wheel”, figA above; one of wheels 72; para[0031]) connected to the frame (via an axle 74), the wheel to remain at a substantially fixed distance from the upper ledge 28 as the upper ledge is vertically moved 28 (Although the first wheel moves little bit along the slot 76, as aforementioned, the term, “substantially” is interpreted with the broadest reasonable interpretation. Therefore, the claimed language does not require the first wheel to be at a complete fixed elevation relative to the upper ledge 28).   
Regarding claim 56, Wiegel et al discloses the portable trailer stand of claim 55, further including a foot 26 (para[0025]) connected to a base (a lower portion of the extendible leg 24a) of the extendible leg 24a, the foot 26 to selectively move a first distance (fig6) from the upper ledge 28 and a second distance (fig9) from the upper ledge 28, the first distance being closer to the upper ledge 28 than a lowermost point on the wheel (fig6), the second distance being farther from the upper ledge 28 than the lowermost point on the wheel (fig9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 31-32, 58-59, 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiegel et al (US 2014/0166950 A1) in view of Voss (US 7,581,713 B1).
Regarding claim 31¸ Wiegel (‘950) discloses a portable trailer stand (title, fig1) for stabilizing a trailer 14 (para[0023]) parked on a driveway 18 (para[0023]), the trailer 14 having an underside 30 (para[0025]), the portable trailer stand comprising: 
a frame (fig1) having an upper ledge 28 (para[0025]), the upper ledge 28 being vertically movable to selectively engage and disengage the underside 30 of the trailer 14 (figs6-9);
a first extendible leg 24a (para[0027]) being vertically moveable relative to the frame (para[0028]);
a first foot (figA above; one of bases 26) on the first extendible leg 24a (para[0027], fig1) and moveable therewith to selectively engage and disengage the driveway 18 (figs6-9);
two wheels 72 (para[0031]) connected to the frame (fig1) and supporting substantially an entire combined weight of the trailer 14 when the upper ledge 28 is disengaged from the underside 30 of the trailer 14, the first foot (figA) is disengaged from the driveway 18, and the two wheels 72 are resting upon the drive way 18 (fig12, para[0032], when the portable trailer stand is being pushed, pulled, or otherwise wheeled; The portable trailer stand is not capable of being wheeled if the first foot engage the driveway, resulting the two wheels to support substantially the entire combined weight of the trailer 14), the two wheels 72 comprise a first wheel (figA above) having a first lowermost point (fig3), a second wheel (figA above) having a second lowermost point (fig1), the first lowermost point and the second lowermost point defining a line (an axis parallel to the axle 74).  However, Wiegel et al does not explicitly disclose a use of a third wheel. 
Voss (‘713) teaches a use of a total of three wheels 16 (col.3 lines10-11), where one of the wheels is horizontally spaced apart from the other two of the wheels (fig1) making a 
Regarding claim 32, the combination of Wiegel et al and Voss teaches the portable trailer stand of claim 31, wherein the three wheels (taught by the combination of Wiegel et al and Voss) remain at a substantially fixed distance from the upper ledge 28 regardless of vertical movement of the upper ledge 28 and regardless of extension of the first extendible leg 24a (Although the first wheel moves little bit along the slot 76, as aforementioned, the term, “substantially” is interpreted with the broadest reasonable interpretation. Therefore, the claimed language does not require the first wheel to be at a complete fixed elevation relative to the upper ledge 28).
Regarding claim 58¸ Wiegel et al discloses the portable trailer stand of claim 55, wherein the wheel is a first wheel (figA above), the upper ledge 28 being elongate in a longitudinal direction 34 (fig1, para[0025]) along a vertical plane (fig1), the portable trailer stand further including: a second wheel (figA above) connected to the frame (fig1, via the axle 74); and the first wheel positioned on a first side of the vertical plane (fig1, fig4, figA), the second wheel (figA) positioned on a second side of the vertical plane opposite the first side (figs1,4,A). However, Wiegel et al does not explicitly disclose a use of a third wheel. 
Voss (‘713) teaches a use of a total of three wheels 16 (col.3 lines10-11), where one of the wheels is horizontally spaced apart from the other two of the wheels (fig1) making a triangular arrangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiegel et al to use a third wheel, as taught by Voss, for the purpose of providing a more stability when the three wheels are supporting substantially an entire combined weight of the portable trailer stand. Attaching the third wheel on a bottom portion of the extendible leg 24a, as taught by the combination of Wiegel et al and 
Regarding claim 59¸ the combination of Wiegel et al and Voss teaches the portable trailer stand of claim 58, wherein the first wheel (figA) is positioned between (a portion of the first wheel) a. a first line extending perpendicular to the vertical plane and passing through the second wheel (figA) and b. a second line extending perpendicular to the vertical plane and passing through the third wheel (a line parallel to the first line but along an axle of the third wheel). 
Regarding claim 61¸ the combination of Wiegel et al and Voss teaches the portable trailer stand of claim 59. Wiegel et al further discloses wherein the extendible leg 24a is a first extendible leg, the portable trailer stand further including a second extendible leg (a lower section of an element 25; fig5) , the first extendible leg 24a positioned on an opposite side of the first line than the first wheel (fig1, figA), the second extendible leg (fig5) positioned on an opposite side of the second line than the first wheel (fig1, figA). 
Regarding claim 62¸ the combination of Wiegel et al and Voss teaches the portable trailer stand of claim 58. Wiegel et al further discloses wherein the first and second wheels (figA above) are spaced substantially a same distance from the vertical plane (figs1,4,A).


Claims 66 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiegel et al (US 2014/0166950 A1) in view of Raynor (US 7,159,849 B2).
Regarding claim 66¸ Wiegel et al discloses the portable trailer stand of claim 55, however, does not explicitly disclose a use of a sensor system. Raynor (‘849) teaches a use of a sensor system 20,30,100 (col.2 lines48-49; col.3 lines14-15) to indicate when an upper portion of a stand 50 is in engagement with an underside of a vehicle 70 (col.2 lines51-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 69, the combination of Wiegel et al and Raynor teaches the portable trailer stand of claim 66. Raynor further teache that the sensor system 20,30,100 includes a switch 20 (fig2) having a trigger 60 (col.2 lines54-56) extending above the upper portion of the stand, the switch 60 to generate an output signal (abstract) in response to the trigger 60 engaging the underside of the vehicle 70, the output signal indicative of the upper portion being in engagement with the underside of the vehicle 70 (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Wiegel and Raynor to use a switch with a trigger, as taught by Raynor, for the purpose of sensing and sending a signal to a user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify # to #, as taught by #, for the purpose of #.

Allowable Subject Matter
Claims 25, 60, 64-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (when 35 U.S.C 112 problem aforementioned of claim 55 is overcome for claims 60, 63-65).
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of claim 25 not found was a use of a finger guard extending higher than the upper ledge of the frame, the finger guard being spaced a certain 
The subject matter of claim 60 not found was a use of a first wheel being positioned equidistant from the first and second lines; in combination with the limitations set forth in claim 60 and all of its preceding claims of the instant invention.
The subject matter of claim 63 not found was a use of first and second handles spaced apart from each other in a direction extending parallel to the vertical plane, both of the first and second handles positioned on a same side of the vertical plane; in combination with the limitations set forth in claim 63 and all of its preceding claims of the instant invention.
The subject matter of claim 64 not found was a use of a finger guard extending higher than the upper ledge horizontally offset relative to the upper ledge; in combination with the limitations set forth in claim 64 and all of its preceding claims of the instant invention.
Claim 65 is indicated as an allowable subject matter as being dependent upon claim 64.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723